Smith, J.
— The record in this case fails to show that any final judgment was entered upon the order directing verdict. A certificate of the clerk of the Floyd District Court reveals that no such judgment was entered. Pursuant to our holding in Wilson v. Corbin, 241 Iowa 226, 40 N.W. 2d 472, the submission herein is set aside, plaintiff given twenty days in which to have the proper judgment entered nunc pro tunc and the record here corrected to show such judgment. If so corrected the case will be resubmitted at the February period of the present term of this court without further oral or written argument. If not so *163corrected the appeal will be dismissed during said February-period. — Submission set aside with leave to have judgment entered.
All Justices concur.